CONDITIONALLY GRANT and Opinion Filed August 25, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00226-CV

   IN RE GEICO COUNTY MUTUAL INSURANCE COMPANY, Relator


           Original Proceeding from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-03725-A

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                           Opinion by Justice Goldstein
      This original proceeding arises from a personal injury lawsuit filed by real

party in interest Ryan Brown to recover uninsured motorist (UM) benefits and

extracontractual damages following a motor vehicle accident. After rejecting a

settlement offer from relator Geico County Mutual Insurance Company (GEICO),

Brown sued GEICO seeking a declaratory judgment and asserting contractual claims

as well as violations of the Texas Insurance Code. GEICO filed this petition for writ

of mandamus after the trial court denied its motion to sever and abate the extra-

contractual claims. Because the law is well settled that extra-contractual claims

should be severed and abated pending a judicial determination of liability under the
policy, we granted GEICO’s motion for temporary relief and requested a response.

After reviewing Brown’s response, GEICO’s reply, and the mandamus record, we

have determined that GEICO is entitled to mandamus relief. We therefore

conditionally grant the writ.

                                    BACKGROUND

      Brown was injured in a motor vehicle collision allegedly caused by Pedro

Christopher Alvarez, an uninsured motorist. Brown sought benefits under his policy

with GEICO, and GEICO offered Brown $4,500. Believing his damages to be more

than the settlement offer, Brown then sued GEICO for breach of contract, a

declaratory judgment (the UM claim), and for bad faith and deceptive insurance

practices.

      After filing its answer, GEICO filed a motion to sever and abate the extra-

contractual claims pending a judicial determination of its liability under the policy.

Relying on Brainard v. Trinity Universal Insurance Company, 216 S.W.3d 809, 818

(Tex. 2006), Liberty National Fire Insurance Company v. Akin, 927 S.W.2d 627,

630 (Tex. 1996), and their progeny, GEICO argued that because Brown had not yet

established his right to recover under his insurance policy, his extra-contractual

claims were premature and should be severed and abated pending a determination

regarding his breach of contract claims. GEICO also argued that when, as here, an

insurer has made a settlement offer on the policy, extra-contractual claims must be



                                         –2–
tried separately. Finally, GEICO sought an abatement of all discovery on Brown’s

extra-contractual claims until the contractual claim is resolved.

      Brown responded to GEICO’s motion to sever and abate contending that

GEICO “cherry-picked dicta” from the Akin opinion, and the trial court had

discretion whether to abate and sever and that, in this case, GEICO’s argument that

the claims should be abated to save time, expense, and resources is “disingenuous”

and merely an attempt to preclude and delay discovery related to its handling of this

claim. Brown also argued that a judgment regarding the breach of contract claim in

this case is not necessary because GEICO has admitted (1) Alvarez is uninsured, and

(2) Brown was injured. Brown further argued a judgment is not a condition precedent

for a finding of bad faith under the Insurance Code.

      The trial court conducted a hearing on the motion to abate in November 2020

and issued its order denying the motion on March 25, 2021. This original proceeding

followed.

      In its petition, GEICO contends these exact issues have been previously

determined by this Court and the Texas Supreme Court, most recently in In re State

Farm Mutual Automobile Insurance Company, No. 19-0792, 2021 WL 1045651

(Tex. Mar. 19, 2021) (orig. proceeding), in which the supreme court determined that

requiring an insurer to litigate its liability for underinsured motorist policy benefits

alongside its liability for extracontractual claims would unfairly prejudice the insurer

and amounts to an abuse of discretion. Relying on Akin, 927 S.W.2d at 630, and its

                                          –3–
progeny, GEICO also contends that a court is required to sever and abate in the UM

context when the insurer has made an offer to settle a disputed breach of contract

claim, because bifurcation does not adequately protect the interests of the parties in

that context.

      Upon our request, Brown responded, arguing that he has satisfied all

conditions precedent to recover UM benefits because there is no dispute that Alvarez

was uninsured and Brown was injured. Brown also maintains that the supreme

court’s recent decision in State Farm is inapplicable here because that case involved

under-insured motorist (UIM) benefits and this is a UM case, not a UIM case.

      GEICO replied, alleging State Farm is dispositive because the underlying

rationale of the case is equally applicable to both UM and UIM cases. We agree.

                                      DISCUSSION

      Mandamus relief is appropriate when a trial court abuses its discretion in

denying a motion to sever and abate extracontractual claims in a UIM case. See, e.g.,

In re Geico Advantage Ins. Co., No. 05-16-01249-CV, 2016 WL 7163943, at *1

(Tex. App.—Dallas Dec. 1, 2016, orig. proceeding) (mem. op.); In re Allstate Indem.

Co., No. 05-03-01493-CV, 2003 WL 22456345, at *1 (Tex. App.—Dallas Oct. 30,

2003, orig. proceeding) (mem. op.); see also In re United Fire Lloyds, 327 S.W.3d

250, 257 (Tex. App.—San Antonio 2010, orig. proceeding). “If a trial court abuses

its discretion in denying a motion to sever and abate extracontractual claims, there



                                         –4–
is no adequate remedy by appeal.” U.S. Fire Ins. Co. v. Millard, 847 S.W.2d 668,

675–76 (Tex. App.—Houston [1st Dist.] 1993, orig. proceeding).

      An insurer generally cannot be liable for failing to settle or investigate a claim

that it has no contractual duty to pay. See In re State Farm, 2021 WL 1045651, at

*1; USAA Tex. Lloyds v. Menchaca, 545 S.W.3d 479, 497 (Tex. 2018); Brainard,

216 S.W.3d at 818; Progressive Cty. Mut. Ins. Co. v. Boyd, 177 S.W.3d 919, 922

(Tex. 2005) (per curiam). As the supreme court explained in State Farm, an insured

has two paths to establish damages caused by an insurer’s violation of the Insurance

Code: either the insured establishes (1) a right to receive benefits under the policy,

or (2) an injury independent of a right to benefits. State Farm, 2021 WL 1045651,

at *3. There is no alternative to these pathways. Id. This two-pronged pathway

applies to a variety of insurance policies. Id. at *4.

      Here, as in the typical UIM suit, Brown brought claims for breach of his

insurance policies as well as statutory, extra-contractual claims authorized by the

Insurance Code. As in State Farm, Brown’s damages are predicated on GEICO’s

obligation to pay under the insurance policy, and there is no assertion of an injury

independent of the underpayment of benefits. As a result, Brown must establish his

right to recover under the insurance policy before he can recover on his Insurance

Code claims. See id. at *5. To do so, Brown must show he has UM coverage, Alvarez

negligently caused the accident that resulted in covered damages, the amount of

Brown’s damages, and that Alvarez’s insurance is deficient. See Brainard, 216

                                          –5–
S.W.3d at 818; In re Germania Ins. Co., No. 13-18-00102-CV, 2018 WL 1904911,

at *3 (Tex. App.—Corpus Christi–Edinburg Apr. 23, 2018, orig. proceeding) (mem.

op.).

        We see no reason not to follow the common practice and sever and abate the

Insurance Code claims to conduct an “initial car crash trial” in order to lay the

predicate for Brown’s Insurance Code claims. See State Farm, 2021 WL 1045651,

at *4. The trial court should conduct an initial trial on the breach-of-contract claim

to determine whether Alvarez was liable for the accident and, if so, the amount of

damages suffered by Brown. See id. at *5. If Brown succeeds in the first phase, then

he may proceed to litigate the Insurance Code claims considering the result of the

initial trial. See id.

        In reaching this conclusion, we are not persuaded by Brown’s arguments to

the contrary. First, we disagree with Brown that he has satisfied all conditions

precedent to recovery because there is no dispute that Alvarez was uninsured, and

that Brown was injured. Brown is required to show that Alvarez was liable for the

accident (not just that he was uninsured) and the amount of damages suffered by

Brown (not just that he was injured). See Brainard, 216 S.W.3d at 818.

        Second, we disagree with Brown that State Farm is inapplicable in this case.

As the supreme court noted in State Farm, the “sever and abate” rule is applicable

to a variety of insurance policies. See State Farm, 2021 WL 1045651, at *4 (citing

Provident Am. Ins. Co. v. Castañeda, 988 S.W.2d 189, 198 (Tex. 1998) (addressing

                                         –6–
damages recoverable if an insurer fails to adequately investigate a health insurance

policy claim); Republic Ins. Co. v. Stoker, 903 S.W.2d 338, 341 (Tex. 1995)

(recognizing the possibility an insurer may cause injury independent of UIM policy

claim when denying the claim); Aranda v. Ins. Co. of N. Am., 748 S.W.2d 210, 213

(Tex. 1988) (developing test to assess whether insurer’s denial of insurance claims

was in “good faith” in workers’ compensation context), overruled on other grounds

by Tex. Mut. Ins. Co. v. Ruttiger, 381 S.W.3d 430 (Tex. 2012)).

      Courts have routinely applied the reasoning in UM cases. See, e.g., In re

Germania Ins. Co., 2018 WL 1904911, at *4 (extra-contractual claims should be

severed from breach-of-contract claim for UM benefits); In re Progressive Cty. Mut.

Ins. Co., 439 S.W.3d 422, 426–27 (Tex. App.—Houston [1st Dist.] 2014, orig.

proceeding) (same); In re State Farm Mut. Auto. Ins. Co., No. 14-06-00161-CV,

2006 WL 1140469, at *1–2, (Tex. App.—Houston [14th Dist.] April 27, 2006, orig.

proceeding) (mem. op.) (same); see also In re Old Am. Cty. Mut. Fire Ins. Co., No.

13-12-00700-CV, 2013 WL 398866, at *4 (Tex. App.—Corpus Christi–Edinburg

Jan. 30, 2013, orig. proceeding) (mem. op.) (same); In re United Fire Lloyds, 327

S.W.3d 250, 257 (Tex. App.—San Antonio 2010, orig. proceeding) (finding abuse

of discretion in granting motion for bifurcation of trial rather than severance and

abatement of extra-contractual claims); In re Farmers Tex. Cty. Mut. Ins. Co., No.

07-11-00396-CV, 2011 WL 4916303, at *1–2 (Tex. App.—Amarillo Oct. 17, 2011,

orig. proceeding) (denying mandamus because complaint was not preserved but

                                        –7–
agreeing that abatement of extra-contractual claims is required in most instances

when an insured asserts claim to uninsured motorist benefits); In re Miller, 202

S.W.3d 922, 926 (Tex. App.—Tyler 2006, orig. proceeding) (upheld severance in a

UM case).

      Further, a trial court is required to sever and abate when the insurer has made

an offer to settle a disputed contract claim because “bifurcation does not adequately

protect the interests of the parties” in that circumstance. In re Allstate Prop. & Cas.

Ins. Co., No. 02-07-141-CV, 2007 WL 1574964, at *1 (Tex. App.—Fort Worth May

30, 2007, orig. proceeding) (mem. op.); see also Akin, 927 S.W.2d at 630

(recognizing that severance may be necessary if the “insurer has made a settlement

offer on the disputed contract claim” or if there are “other compelling

circumstances”). Here, GEICO disputes the UM claim and made an offer of

settlement; therefore, severance and abatement of the extracontractual claims is

mandated.

                                  CONCLUSION

      Liability for the UM claim has not been judicially determined, the

extracontractual claims are not yet ripe, and the extracontractual claims could be

rendered moot by the underlying liability determination. The trial court was,

therefore, required to sever the extracontractual claims from the UM liability claims

and abate the extracontractual claims.



                                         –8–
      We conditionally grant GEICO’s petition for writ of mandamus and direct the

trial court to vacate its order denying GEICO’s motion to abate and sever Brown’s

extra-contractual claims and to enter an order granting same. Because we assume

the trial court will comply with this opinion, we direct our clerk not to issue the writ

of mandamus unless information is received that the district court has not so

complied.




                                            /Bonnie Lee Goldstein/
                                            BONNIE LEE GOLDSTEIN
                                            JUSTICE


210226F.P05




                                          –9–